     Case 19-24803      Doc 36     Filed 12/06/19 Entered 12/06/19 08:36:28         Desc Main
                                     Document     Page 1 of 7

This order is SIGNED.


Dated: December 5, 2019
                                                  JOEL T. MARKER
                                                U.S. Bankruptcy Judge
                                                                                                     msc




   Mark S. Middlemas, USB No. 9252
   Tom Cook, USB No. 5846
   LUNDBERG & ASSOCIATES, PC
   3269 South Main Street, Suite 100
   Salt Lake City, UT 84115
   (801) 263-3400
   (801) 263-6513 (fax)
   ECFmailDistGroup@Lundbergfirm.com

   Attorneys for Citibank, N.A., as trustee for CMLTI Asset Trust
   L&A Case No. 19.75209.2

                        IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF UTAH
                                      Central Division


   In re:                                           Bankruptcy No. 19-24803 JTM

   Jose Suarez and Mariela Suarez,                  (a Chapter 13 case)

                                          Debtors. Filed Electronically

                                                    Hearing December 18, 2019 @ 9:00 am

                   AGREED ORDER CONDITIONING THE AUTOMATIC STAY


            Citibank, N.A., as trustee for CMLTI Asset Trust ("Creditor") filed a Motion for

   Termination of the Automatic Stay. Fay Servicing, LLC presently services this loan for the

   Creditor. The Court has considered the motion, any responses to the motion and the agreement of

   counsel, and it is hereby ordered, adjudged and decreed as follows:
  Case 19-24803         Doc 36   Filed 12/06/19 Entered 12/06/19 08:36:28        Desc Main
                                   Document     Page 2 of 7




       1.      Automatic Stay. The automatic stay provided by 11 U.S.C. §362 and §1301 shall

remain in effect, except as provided in the paragraphs below.

       2.      Regular Monthly Payments. The debtors shall make all regular monthly mortgage

payments due to the Creditor pursuant to the terms of the Note and Trust Deed attached to

Creditor's Motion, beginning with the payment due on January 1, 2020. The amount of each such

payment is presently $150.80. The amount is subject to change to reflect escrow requirements

and any other adjustments provided by the terms of the Note and Trust Deed.

       3.      Additional Payments. In addition to payments required by paragraph 2, above, the

debtors shall cure the post-petition arrearage, calculated as follows:

        Post-petition payments for August 1, 2019                              $754.00
        through December 1, 2019 at $150.80 each
        MFR Attorney Fee                                                      $1,031.00


        Total Arrears                                                         $1,785.00

       The debtors shall pay $250.00 by December 15, 2019. (This is in addition to the

payment due January 1, 2020.) The remaining balance of ($1,535.00) shall be paid as follows:

               $255.83 on or before January 15, 2020

               $255.83 on or before February 15, 2020

               $255.83 on or before March 15, 2020

               $255.83 on or before April 15, 2020

               $255.83 on or before May 15, 2020

               $255.85 on or before June 15, 2020



                                                 -2-
  Case 19-24803       Doc 36     Filed 12/06/19 Entered 12/06/19 08:36:28              Desc Main
                                   Document     Page 3 of 7




All such payments shall be mailed directly to the Creditor at the following address:

                Fay Servicing, LLC
                PO Box 814609
                Dallas, TX 75381

       4.      Trustee Payments. The debtors shall remit to the Trustee the monthly payments

described in the debtors' Plan. The debtors shall bring current all delinquent and outstanding

payments owed to the Trustee, if any, within 30 days of the date this Order is signed by the

Bankruptcy Judge.

       5.      Effect of Non-sufficient Funds. Any check tendered to the Creditor by the debtors

and/or co-debtor which is returned due to non-sufficient funds in the account upon which it is

drawn shall not constitute a payment required by the terms of this Order.

       6.      Default. In the event the Creditor does not receive the payment of $250.00 by

December 15, 2019 as set forth in paragraph 3, the automatic stay shall be terminated upon

submission of a declaration of default and ex parte order for relief from the automatic stay. In the

event the Creditor does not receive the payments required by this Order on the dates set forth in

paragraph 2 with any grace period allowed, or paragraph 3 on the date set forth by 5:00 p.m., or

the debtors does not make the payments required by paragraph 4, above, the Creditor shall send

written notice by certified mail, return receipt requested, to the debtors and debtors' counsel and

allow the debtors ten (10) days from the date the written notice is mailed to cure the delinquent

payment or payments. Cure payments must be in the form of certified funds only. In the event

the debtors fails to cure the delinquent payment or payments within the ten (10) day period, or in

the event the debtors becomes delinquent after one (1) notice of default, Creditor shall be entitled


                                                -3-
  Case 19-24803        Doc 36    Filed 12/06/19 Entered 12/06/19 08:36:28                Desc Main
                                   Document     Page 4 of 7




to submit a declaration of default and ex parte order for relief from the automatic stay. Creditor

shall be entitled to recover and add to the loan, attorney fees incurred in the preparation of a

notice of default, declaration of default and/or order terminating the automatic stay pursuant to

the terms of this order.

       In addition, should the holder of any other consensual or judicial lien secured against the

real property described below obtain relief from the automatic stay Creditor shall be entitled to

submit a declaration of default and ex parte order for relief from the automatic stay.

       Upon order of the court, the stay shall terminate as to the Creditor, its successors and

assigns, as to the real property of the debtors located at 428 South 1000 West, Payson, in Utah

County, Utah, 84651, and more particularly described as:

       All that certain land situated in the State of Ut, County of Utah, City of Payson,
       described as follows:

       Lot 4, Plat "A", HOLMAN SUBDIVISION, Payson, Utah, according to the
       Official Plat thereof on file in the Office of the Recorder, Utah County, Utah.

       Together with all the improvements now or hereafter erected on the property, and
       all easements, appurtenances, and fixtures now or hereafter a part of the property.

       It is further ordered that, upon termination of the automatic stay pursuant hereto and

notice thereof, the Chapter 13 Trustee shall make no further distribution to Creditor on its

secured claim, and Creditor shall file, within 180 days for it to be allowed, an amended proof of

claim showing the amount, if any, that should be paid through debtors' plan as an unsecured

claim, for any deficiency balance, and shall serve a copy thereof on the Chapter 13 Trustee.




                                                -4-
  Case 19-24803       Doc 36     Filed 12/06/19 Entered 12/06/19 08:36:28           Desc Main
                                   Document     Page 5 of 7




       Creditor and/or its successors and assigns may, at its option, offer, provide and enter into

a potential forbearance, loan modification, refinance, short sale, deed in lieu, or other loan

workout/loss mitigation agreement or alternative to foreclosure. Any such agreement shall be

non-recourse unless included in a reaffirmation agreement. Creditor may contact the debtors via

telephone or written correspondence to offer such an agreement. This order shall be binding and

effective despite any conversion of this bankruptcy case to a case under any other Chapter of

Title 11 of the United States Code.



¾¾¾¾¾¾¾¾¾¾¾¾¾¾¾¾ End of Document ¾¾¾¾¾¾¾¾¾¾¾¾¾¾¾
Agreed and approved as to form and substance:

By Electronic Endorsement
Andrew T. Curtis
Attorneys for debtors

Lundberg & Associates, PC

By /s/Mark S. Middlemas
Mark S. Middlemas
Attorneys for Creditor




                                               -5-
  Case 19-24803      Doc 36     Filed 12/06/19 Entered 12/06/19 08:36:28               Desc Main
                                  Document     Page 6 of 7




                         DESIGNATION OF PARTIES TO BE SERVED

       Service of the foregoing Agreed Order shall be served to the parties and in the manner

designated below:

By Electronic Service:       I certify that the parties of record in this case as identified below,

are registered CM/ECF users and will be served notice of entry of the foregoing Order through

the CM/ECF system:

                              Mark S. Middlemas
                              Lundberg & Associates, PC
                              ecfmaildistgroup@lundbergfirm.com
                              ECF
                                      Attorney for Creditor

                              Andrew T. Curtis
                              Lincoln Law
                              lincolnlaw.orem.atc@gmail.com
                              ECF
                                      Attorney for Debtors

                              Lon Jenkins
                              ecfmail@ch13ut.org
                              ECF
                                      Chapter 13 Trustee




                                                -6-
  Case 19-24803       Doc 36     Filed 12/06/19 Entered 12/06/19 08:36:28         Desc Main
                                   Document     Page 7 of 7




By U.S. Mail: In addition to the parties of record receiving notice through the CM/ECF system,

the following parties should be served notice pursuant to Fed R. Civ. P. 5(b).

                               Jose Suarez
                                  aka Jose Suarez Garcia
                               Mariela Suarez
                               428 South 1000 West
                               Payson, UT 84651
                                      Debtors

                                              /s/Mark S. Middlemas
                                              Mark S. Middlemas




                                                -7-
